Citation Nr: 0721176	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  04-28 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for residuals of a low back 
injury.


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to April 
1971.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 decision rendered by the Roanoke, 
Virginia Regional Office (RO) of the Department of Veterans 
Affairs (VA), which determined new and material evidence had 
not been presented to reopen a claim of service connection 
for residuals of a back injury.  

In an April 2006 remand decision, the Board determined new 
and material evidence had been received, reopened the 
veteran's claim and remanded it for additional development.  
The development has been completed.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the veteran's appeal has been obtained and 
considered.

2.  Degenerative arthritis of the lumbosacral spine was not 
present in service, did not manifest within the first post-
service year, and is not the result of an injury in military 
service.


CONCLUSION OF LAW

Degenerative arthritis of the lumbosacral spine was not 
incurred in or aggravated by service and may not be presumed 
to have been incurred therein.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.309 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in letters from the RO 
dated in March 2003 and May 2006.  These letters notified the 
veteran of VA's responsibilities in obtaining information to 
assist the veteran in completing his claim, identified the 
veteran's duties in obtaining information and evidence to 
substantiate his claim, and requested that the veteran send 
in evidence in his possession that would support his claim.  
(See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson, 20 
Vet. App. 537 (2006)).

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during the applicable presumptive period.  In addition, 
certain chronic diseases, including arthritis, may be 
presumed to have been incurred or aggravated during service 
if they become disabling to a compensable degree within one 
year of separation from active duty.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309 (2006). 

Factual Background and Analysis

The veteran contends he is entitled to service connection for 
a current disability of degenerative arthritis of the 
lumbosacral spine, claimed as a residual of a low back injury 
which occurred during military service.  The Board has 
considered the veteran's contentions, but finds however, that 
the preponderance of the evidence is against the claim.  

Service medical records dated in July 1970, show the veteran 
complained of low back pain.  He was treated with anti-
inflammatory medication and heat and instructed to do 
Williams exercises.  When seen a week later, he complained of 
back pain, but admitted that he had not done the prescribed 
exercises.  The records do not show a diagnosis of a chronic 
back disorder.  X-rays of the lumbosacral spine were normal.  
The February 1971 separation exam also revealed a normal 
spine and a chronic back disorder was not diagnosed. 

The evidentiary record includes copies of correspondence 
postmarked in December 1969, which the veteran sent to his 
parents while he was in the service.  In the letters the 
veteran stated he had fallen on some ice the night prior and 
hurt his back.  The veteran also submitted additional lay 
statements from family and a friend who attested to their 
knowledge of the veteran's back injury while he was in 
service.  

The post-service evidence consists of a March 1972 VA medical 
examination report which was silent for back complaints or 
findings.  Also of record are medical records from private 
physicians and facilities, which reflect clinical treatment 
for a low back problem.  Included in this evidence are 
correspondence and clinical records from E. N. K., M.D., 
dated from September 1977 to September 1992.  These records 
indicated that the veteran was employed by the U.S. Postal 
Service.  The veteran first reported low back pain in 
September 1977, after having lifted a tray of mail at work, 
two days earlier.  X-rays at that time showed considerable 
narrowing of the lumbosacral disc.  The diagnosis was acute 
low back strain on pre-existing lumbosacral disc disease.  
Entries in clinical records dated between December 1980 and 
September 1992, reflect continued treatment for recurrent low 
back pain.  In correspondence dated in June 1991, Dr. K. 
specifically stated that the veteran had a well established 
claim for a low back problem secondary to injuries at work on 
September 4, 1977 and November 7, 1980.  He noted further 
that the veteran's current back problem had been ongoing 
since 1977.  He also reiterated his belief that all of the 
veteran's continued symptomatology had been related to his 
injuries on the job.  In correspondence dated in May 1992, 
Dr. K. again addressed the causal relationship between the 
veteran's low back symptomatology and his work-related back 
injuries in September 1977 and November 1980.  Finally, in a 
February 1995 physical examination report of Dr. K. noted 
that the veteran's low back pain symptoms were due to a work-
related injury in September 1977, and that the veteran 
retired from the U.S. Post Office on medical disability.  

The record also contains correspondence and medical files of 
A. T., M.D., dated from March 1973 to February 1984.  A 
November 1980 x-rays showed degenerative arthritis with 
narrowing of the L5-S1 disc space and minimal narrowing of 
the L4-L5 disc space.  Correspondence dated in February 1981 
reveals that the veteran filed a worker's compensation claim 
for the September 1977 back injury.  Also of note is a July 
1981 clinical record in which Dr. T. noted that the veteran 
initially hurt his back lifting a tray of mail at work in 
1977 and had been treated by Dr. K.  He further noted the 
veteran had a recent episode of low back pain after lifting 
another object, four day prior; and provided a diagnosis of 
lumbosacral spine strain.

Also included in the record is a February 1996 clinical 
report from an examination for lower back pain, conducted at 
the F. O. P. M.  This report indicated the veteran's original 
injury was a lifting injury in 1981 and that he has had 
severe back pain for the past 10 years.  In a May 2002 
letter, another private physician, R. W. W., Jr., M.D., 
advised that the veteran was under his care for back pain and 
degenerative joint disease at the L4-L5 level, which had been 
present for many years and possibly related to previous 
overuse or the injury received in the military.

The veteran underwent a VA fee-based medical examination in 
December 2006, to determine the nature and etiology of his 
current low back disability.  The physician stated the 
veteran had degenerative arthritis of the spine and 
degenerative disc disease, and also noted that the disorder 
had existed since 1973.  The examiner noted that although it 
was difficult to state the onset of the back problems, the 
back pain in 1970 was treated with anti-inflammatories and 
the x-rays were normal.  Moreover, all other medical records 
showed the current back problem was secondary to work-related 
injuries in 1977 and 1980.  Notably, there were no 
significant treatment records regarding the back, in-between 
the period of separation from service to the work injuries in 
1977.  Based upon the clinical evaluation of the veteran and 
review of the claims file, the physician opined that it was 
very unlikely that the veteran's current back disability was 
related to military service.  The current back problems were 
likely related to the post-service work injuries and age-
related degenerative changes.

After a review of the cumulative evidence in the claims file, 
the Board finds that service connection for residuals of a 
back injury is not warranted.  As a preliminary matter, the 
Board notes that the veteran is not entitled to presumptive 
service connection for degenerative arthritis of the 
lumbosacral spine.  The veteran separated from active duty in 
April 1971.  The initial clinical manifestation of arthritis 
of the lumbosacral spine was in November 1980, several years 
after discharge from service.  Therefore, as the current 
degenerative arthritis did not manifest during service; or 
within one year of discharge from service, presumptive 
service connection is not warranted.  See 38 C.F.R. § 3.307, 
3.309 (2006).

Service connection for a disability on the basis of the 
merits of such claim is focused upon (1) the existence of a 
current disability; (2) the existence of the disease or 
injury in service, and; (3) a relationship or nexus between 
the current disability and any injury or disease during 
service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992). 

In the present appeal, the veteran currently has a low back 
disability, diagnosed as degenerative disc disease and 
degenerative arthritis of the spine.  While there is no 
specific mention of a trauma or back injury in service, the 
Board is persuaded that the veteran sustained a back injury 
during military service.  This is based upon the cumulative 
evidence including service medical records which reflect 
complaints of low back pain; the December 1969 
correspondence; and the written lay testimony of family and 
friends who attest to their knowledge of the veteran's back 
injury during service.

The crucial element missing from the veteran's claim though 
is evidence that his current back disability is a residual 
of, or causally related to the injury sustained during 
military service.  Competent medical evidence is required to 
establish such a nexus.  See Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993) (where a determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required).  Here, the competent medical evidence does not 
show the required nexus.

The Board points out that a physician reviewed the veteran's 
service medical records and post-service medical history as 
it relates to his back disorder and opined that it was very 
unlikely that the current back disability is related to 
military service.  Rather, the current back problems are 
likely related to the work injuries and degenerative changes 
with age.  It was further noted that all post-service medical 
records show the back problem was secondary to work-related 
injuries in 1977 and 1980.  There were no significant 
treatment records for back problems between separation from 
service and the initial post-service injury in 1977.  

The Board observes that with the exception of the May 2002 
letter from Dr. W., the post-service treatment records do not 
show a causal link or nexus between military service and the 
veteran's current back disability.  In that correspondence  
Dr. W. opined that it was possible that the veteran's 
degenerative joint disease at the L4-L5 level, resulted from 
previous overuse or injury sustained in the military.  The 
Board finds this opinion to be very speculative in nature, 
and thus not of sufficient probative value to be 
determinative of the issue of nexus or etiology.  A medical 
opinion based on speculation, without supporting clinical 
data or other rationale, does not provide the required degree 
of medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 
(1999).   

Rather, all of the other treating physicians link the 
veteran's back disability to the acute injuries he sustained 
while employed with the U.S. Postal Service.  Their clinical 
records and correspondence do not mention or express a 
relationship between the veteran's back problems and any 
incident of military service.  It is also notable that the 
veteran filed a worker's compensation claim with the U.S. 
Postal Service following his 1977 work-related back injury.  

The veteran argues that the September 1977 record from Dr. 
K., which provided a finding of "pre-existing" lumbosacral 
disc disease, clearly establishes that there were chronic 
residuals from his military injury.  The Board disagrees.  
Dr. K. does not specifically link any "pre-existing" 
lumbosacral disc disease to military service; and as 
previously noted there is no record of treatment for a low 
back disorder for at least 6 years following discharge from 
service.  Thus, this statement does not establish that the 
"pre-existing" lumbosacral disc disease was related to any 
incident of military service.  

Thus, while the veteran believes his low back disorder was 
incurred as a result of service, he is not a licensed medical 
practitioner and is not competent to offer opinions on 
questions of medical causation or diagnosis.  Grottveit v. 
Brown, 5 Vet. App. 91; Espiritu v. Derwinski, 2 Vet. App. 
492.  Moreover, the medical evidence in this case 
overwhelming supports the conclusion that the veteran's 
current back disability was the result of intervening post-
military employment-related injuries.  Therefore, the Board 
finds entitlement to service connection must be denied.

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claims, that doctrine is not applicable in this appeal.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. at 
55-57 (1990).


ORDER

Service connection for residuals, low back injury is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


